                                             Case 5:20-cv-02916-SVK Document 17 Filed 11/19/20 Page 1 of 6




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        G & G CLOSED CIRCUIT EVENTS, LLC,                Case No. 20-cv-02916-SVK
                                   7                     Plaintiff,                          ORDER DENYING PLAINTIFF'S
                                                                                             MOTION FOR DEFAULT JUDGMENT
                                   8               v.
                                                                                             Re: Dkt. No. 15
                                   9        RAMON MACIAS, et al.,
                                  10                     Defendants.

                                  11            The Clerk of Court entered default against Defendants Ramon Macias, individually and

                                  12   d/b/a Los Compadres Bar & Grill and Los Compadres Bar & Grill, Inc., an unknown business
Northern District of California
 United States District Court




                                  13   entity d/b/a Los Compadres Bar & Grill (collectively, “Defendants”), after Defendants failed to

                                  14   appear or otherwise respond to the Summons and Complaint within the time prescribed by the

                                  15   Federal Rules of Civil Procedure. Dkt. 14. Before the Court is Plaintiff G&G Closed Circuit

                                  16   Events, LLC’s motion for default judgment. Dkt. 15. Defendants, not having appeared in this

                                  17   action to date, have not opposed the motion. Pursuant to Civil Local Rule 7-1(b), the Court finds

                                  18   this matter for suitable for resolution without oral argument.

                                  19            For the reasons that follow, the Court DENIES Plaintiff’s motion for default judgment,

                                  20   without prejudice to Plaintiff filing an amended complaint and/or renewed motion for default

                                  21   judgment if it has additional evidence regarding Defendants’ unlawful exhibition of the closed-

                                  22   circuit program at issue in this case.

                                  23   I.       BACKGROUND

                                  24            Plaintiff is a commercial distributor and licensor of closed-circuit sports and entertainment

                                  25   programming. Dkt. 1 (Complaint) ¶ 21; Dkt. 15-2 (Gagliardi Decl.) ¶ 3. Plaintiff alleges that it

                                  26   owns exclusive nationwide commercial distribution (closed-circuit) rights to the Saul “Canelo”
                                       Alvarez v. Daniel Jacobs WBA/WBC/IBF Middleweight Championship Fight Program on May 4,
                                  27
                                       2019, including all under-card bouts and fight commentary (collectively, the “Program”). Dkt. 1
                                  28
                                             Case 5:20-cv-02916-SVK Document 17 Filed 11/19/20 Page 2 of 6




                                   1   ¶ 18; Dkt. 15-2 ¶¶ 3-4 and Ex. 1. Plaintiff then sublicensed the right to publicly exhibit the

                                   2   Program to various commercial entities throughout California and North America. Dkt. 1 ¶ 19;

                                   3   Dkt. 15-2 ¶ 3.

                                   4           Plaintiff alleges that Defendants unlawfully intercepted and exhibited the Program at their

                                   5   commercial establishment, Los Compadres Bar & Grill, located at 4126 Monterey Road, San Jose,

                                   6   California 95111. Dkt. 1 ¶¶ 12, 23-24; Dkt. 15-2 ¶¶ 3, 7, 9-11.

                                   7           On April 28, 2020, Plaintiff filed this action for violation of 47 U.S.C. §§ 553 and 605,

                                   8   conversion, and violation of California Business and Professions Code §§ 17200 et seq. Dkt. 1. In

                                   9   the present motion for default judgment, however, Plaintiff seeks damages only under 47 U.S.C.

                                  10   § 605 and for conversion. Dkt. 15-1 at 5.

                                  11   II.     LEGAL STANDARD

                                  12           After entry of default, a court may, in its discretion, enter default judgment. See Fed. R.
Northern District of California
 United States District Court




                                  13   Civ. P. 55; Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). Before entering default

                                  14   judgment, the Court must assess the adequacy of the service of process on the party against whom

                                  15   default is requested. See Trustees of ILWU-PMA Pension Plan v. Coates, No. C-11-3998 EMC,

                                  16   2013 WL 556800, at *4 (N.D. Cal. Feb. 12, 2013). The Court must also determine whether it has

                                  17   subject matter jurisdiction over the action and personal jurisdiction over the defaulted defendant.

                                  18   Id. at *3-4.

                                  19           If the Court concludes that the defaulted defendant was properly served and that the Court

                                  20   has jurisdiction, the Court must next consider whether default judgment is appropriate,

                                  21   considering seven factors set forth by the Ninth Circuit: (1) the possibility of prejudice to the

                                  22   plaintiff; (2) the merits of plaintiff’s substantive claims; (3) the sufficiency of the complaint;

                                  23   (4) the sum of money at stake in the action; (5) the possibility of dispute concerning material facts;

                                  24   (6) whether default was due to excusable neglect; and (7) the strong policy under the Federal

                                  25   Rules of Civil Procedure favoring decisions on the merits. Eitel v. McCool, 782 F.2d 1470,

                                  26   1471-72 (9th Cir. 1986). In considering these factors, the Court takes all well-pleaded factual

                                  27   allegations in the complaint as true, except those concerning damages. Televideo Sys., Inc. v.

                                  28   Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987).

                                                                                          2
                                              Case 5:20-cv-02916-SVK Document 17 Filed 11/19/20 Page 3 of 6



                                       III.     REQUEST FOR JUDICIAL NOTICE
                                   1
                                                Included in Plaintiff’s motion for default judgment is a request that the Court take judicial
                                   2
                                       notice of the following documents: (1) a copy of the liquor license for Los Compadres Bar &
                                   3
                                       Grill Inc., obtained from the California Department of Alcoholic Beverage Control website;
                                   4
                                       (2) the Business Entity Detail for Los Compadres Bar & Grill Inc., obtained from the California
                                   5
                                       Secretary of State website; and (3) the Statement of Information for Los Compadres Bar & Grill
                                   6
                                       Inc., obtained from the California Secretary of State website. Dkt. 15-3 at ¶¶ 10-12 and Exs. 1-3.
                                   7
                                       A court may take judicial notice of such public records because they are capable of accurate and
                                   8
                                       ready determination by resort to sources whose accuracy cannot reasonably be questioned. Fed.
                                   9
                                       R. Ev. 201(b)(2); see also J&J Sports Productions, Inc. v. Mendoza-Lopez, No. 17-cv-06421-YGR
                                  10
                                       (JSC), 2018 WL 4676903, at *1 n.1 (N.D. Cal. Mar. 29, 2018). Accordingly, the Court takes
                                  11
                                       judicial notice of the Exhibits 1-3 to the Declaration of Thomas P. Riley (Dkt. 15-3) submitted in
                                  12
Northern District of California




                                       support of Plaintiff’s motion for default judgment.
 United States District Court




                                  13
                                       IV.      DISCUSSION
                                  14
                                                A.     Service and Jurisdiction
                                  15
                                                Plaintiff filed proofs of service of the Summons and Complaint on Defendant Ramon
                                  16
                                       Macias, both personally and as agent for service of process for Defendant Los Compadres Bar &
                                  17
                                       Grill, Inc. Dkt. 10-11. A sworn proof of service constitutes “prima facie evidence of valid service
                                  18
                                       which can be overcome only by strong and convincing evidence.” Securities & Exchg. Comm’n v.
                                  19
                                       Internet Solutions for Business, Inc., 509 F.3d 1161, 1166 (9th Cir. 2007). Accordingly, based on
                                  20
                                       the sworn proofs of service filed by Plaintiff, the Court concludes that service was proper.
                                  21
                                                The Court has subject matter jurisdiction over this matter because federal statutes are at
                                  22
                                       issue, and the Court can exercise supplemental jurisdiction over the state law claims. 28 U.S.C.
                                  23
                                       §§ 1331, 1367. The requirement of personal jurisdiction is also satisfied because Defendants were
                                  24
                                       served, reside, and do business in California. See J. McIntyre Machinery, Ltd. v. Nicastro, 564
                                  25
                                       U.S. 873, 880-81 (2011).
                                  26
                                                Having concluded that the threshold requirements of service and jurisdiction are met, the
                                  27
                                       Court proceeds to review the substance of Plaintiff’s motion for default judgment.
                                  28
                                                                                          3
                                          Case 5:20-cv-02916-SVK Document 17 Filed 11/19/20 Page 4 of 6



                                              B.      Eitel Factors
                                   1
                                              Upon consideration of the Eitel factors, the Court concludes that entry of default judgment
                                   2
                                       is not appropriate based on the record currently before the Court. In its motion for default
                                   3
                                       judgment, Plaintiff seeks damages on its claim for violation of 47 U.S.C. § 605(a), which provides
                                   4
                                       that “no person receiving, assisting in receiving, transmitting, or assisting in transmitting, any
                                   5
                                       interstate or foreign communication by wire or radio shall divulge or publish the existence,
                                   6
                                       contents, substance, purport, effect, or meaning thereof, except through authorized channels of
                                   7
                                       transmission or reception.” Plaintiff also seeks damages for conversion, which requires Plaintiff
                                   8
                                       to show: (1) Plaintiff’s ownership or right to possession of the property at the time of the
                                   9
                                       conversion; (2) Defendants’ conversion by a wrongful act or disposition of property rights; and
                                  10
                                       (3) damages. Spates v. Dameron Hosp. Assn., 114 Cal. App. 4th 208, 221 (2003).
                                  11
                                              The complaint alleges with respect to the claim for violation of section 605 that on May 4,
                                  12
Northern District of California




                                       2019, “Defendants intercepted, received, and published the Program at Los Compadres Bar &
 United States District Court




                                  13
                                       Grill” and “divulged and published said communication, or assisted or permitted in divulging and
                                  14
                                       publishing said communication to patrons within Los Compadres Bar & Grill.” Dkt. 1 ¶ 23; see
                                  15
                                       also id. ¶¶ 12, 24. Plaintiff’s claim for conversion alleges that “[b]y their aforesaid acts of
                                  16
                                       interception, reception, publication, divulgence, display, and/or exhibition of the Program at their
                                  17
                                       commercial establishment at the above-captioned address, the aforementioned Defendants,
                                  18
                                       tortuously obtained possession of the Program and wrongfully converted the same for their own
                                  19
                                       use and benefit.” Id. ¶ 37.
                                  20
                                              Although the Court must accept all well-pleaded allegations regarding liability as true, the
                                  21
                                       allegations Plaintiff relies on to establish liability merely “parrot[] the statute’s language” or are
                                  22
                                       “little more than broadly stated, copy-past legal conclusions” and thus are not entitled to a
                                  23
                                       presumption of truth. J&J Sports Productions, Inc. v. Crawford, No. 16-cv-01744-RS, 2016 WL
                                  24
                                       5942231, at *1 (N.D. Cal. Oct. 13, 2016).
                                  25
                                              The affidavit of Plaintiff’s investigator, John Poblete, submitted in support of Plaintiff’s
                                  26
                                       motion for default judgment fails to supply the information missing from Plaintiff’s complaint.
                                  27
                                       Mr. Poblete states that he visited Los Compadres Bar & Grill on the evening of May 4, 2019. Dkt.
                                  28
                                                                                           4
                                              Case 5:20-cv-02916-SVK Document 17 Filed 11/19/20 Page 5 of 6




                                   1   15-4. Mr. Poblete says that while he was inside the establishment, he observed the following on

                                   2   televisions in the establishment: “The fight had not yet started as this was mins before the start of

                                   3   the ‘main event’ bout between, Canelo Alvarez, and Daniel Jacob; Canelo was in the white/gold

                                   4   trunks, with Jacobs in the black/red trunks.” Id. This affidavit does not establish that Defendants

                                   5   intercepted, received, or published the Program in violation of section 605 or that they committed

                                   6   conversion. Mr. Poblete does not claim to have seen any part of the main event fight, the under-

                                   7   card bouts, or the fight commentary to which Plaintiff’s rights pertain. Although Mr. Poblete

                                   8   describes what the main event fighters were wearing, that information could have been ascertained

                                   9   from sources other than an unlawful display of the fight itself.

                                  10            The inadequacies in Plaintiff’s complaint and the affidavit of its investigator leave open the

                                  11   possibility of disputes concerning material facts and therefore weigh against entry of default

                                  12   judgment. Other Eitel factors also lead the Court to conclude that default judgment should be
Northern District of California
 United States District Court




                                  13   denied on the record as it now stands. Plaintiff asks the Court to award the not-insubstantial sum

                                  14   of $22,750. The policy favoring decisions on the merits also weighs against entering default

                                  15   judgment. Plaintiff will not be prejudiced by denial of its motion because it can seek to amend its

                                  16   deficient complaint, or it can provide additional evidence, if available, from its investigator. See

                                  17   Crawford, 2016 WL 5942231, at *2. Although there is no evidence that Defendants’ default

                                  18   resulted from excusable neglect, this consideration does not outweigh the other Eitel factors,

                                  19   which weigh conclusively in favor of denying Plaintiff’s motion for default judgment.

                                  20   V.       CONCLUSION
                                  21            For the foregoing reasons, Plaintiff’s motion for default judgment is DENIED. If it can do

                                  22   so in accordance with the standards of Federal Rule of Civil Procedure Rule 11, Plaintiff may file

                                  23   an amended complaint and/or renewed motion for default judgment by December 18, 2020, and

                                  24   shall state with particularity sufficient facts to establish Defendants’ liability. A Case

                                  25   ////

                                  26   ////

                                  27   ////

                                  28   ////
                                                                                          5
                                          Case 5:20-cv-02916-SVK Document 17 Filed 11/19/20 Page 6 of 6




                                   1   Management Conference will be held on March 9, 2021 at 9:30 a.m., with a Case Management

                                   2   Report due on March 2, 2021.

                                   3         SO ORDERED.

                                   4   Dated: November 19, 2020

                                   5
                                                                                             SUSAN VAN KEULEN
                                   6                                                         United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   6
